Title: From James Madison to Thomas Newton, Jr., 5 [August] 1803
From: Madison, James
To: Newton, Thomas, Jr.


Dear Sir
Washington July [August] 5. 1803
I this day recd your favor inclosing the deposition of the impressed Seaman. Being on the point of setting out for my farm, I had just time to state the case to Mr Thornton, whose interposition I hope will not be declined, nor be ineffectual in procuring the discharge of the seaman detained on board the Boston. Capt. Douglas has been represented as a […] officer & respectable man; but his outrage some time ago on our jurisdiction, with this additional irregularity speak a different language. To impress our seamen on the high seas, or indeed any persons from under our flag, not enemies in a military character, is agst. our natl. rights and has been acknowledged to be wrong by Lord St. Vincents. To impress them under the circumstances of the present case is abominable. How can Ships of war expect to enjoy the hospitality of our ports if they make it subservient to the cruising agst. our commerce & seamen? It is sincerely our desire & our interest to live in friendship and free intercourse with G. B. but it is not less her interest & duty to respect our rights. We hope she will do so, and readily distinguish between the ignorance or the violence of her naval commanders, and her disposition and purposes towards us. Still it may be reasonably expected that if her officers are not inclined to do right, she will keep them from doing wrong.
I thank you for your offer to procure me the fine cyder for the winter. 7 or 8 barrels will be acceptable. The remittance to the Presidt. havg been spoilt with water on the passage it will not be a superfluous precaution to have them cased. Please to address them to the care of Lewis Deblois Alexanda. I shall have occasion for a little Madeira also for the winter. If your father can procure me a pipe or rather half pipe of the sort he sent me to this place, and particularly if he can procure it of the same batch with the pipe sent, which must now be abt. 5 years old, I will thank him to do so drawing on me at 90 days sight. I have some of the first pipe remaining, and prefer it to the Brazil wine. Tho’ not so good for immediate use, I find it improves much more by time. A line of information on these points will find me near Orange Ct. House, till the latter end of Sept. I have been detained here longer than I wished first by business, then by breaking down just as we had started, and lastly by rainy weather. I mean to set out certainly tomorrow morning. With my compliments to your father, Very respectfully I am Dr. Sir Yr Ob. st.
James Madison
 

   
   RC (ViU). Torn. Conjectural date assigned here on the basis of internal evidence.



   
   Newton to JM, 30 July 1803.



   
   JM to Edward Thornton, 5 Aug. 1803.



   
   See Thornton to JM, 6 June 1803.



   
   For the arrangement King made with Lord St. Vincent, see King to JM, ca. 20 July 1803.


